Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on February 7, 2022 and the response to the Restriction/Election requirement received on November 8, 2022.

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-5 in the reply filed on November 8, 2022 is acknowledged.

Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of receiving, at the payment card account transaction acquirer, a transaction request message from a merchant, the transaction request message representing a purchase transaction accepted by the merchant, the transaction request message in a format required by a payment card account, the transaction request message including an indication that funds corresponding to the purchase transaction are to be transferred to a bank account to benefit the merchant via an EFT; detecting said indication by the payment card account transaction acquirer; storing, by the payment card account transaction acquirer, a record of the purchase transaction, said storing including, in response to said detecting step, setting a flag in said record, said flag indicating that the payment card account transaction acquirer is not to submit said record for clearing in the payment card account.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  A method of operating a payment card account transaction acquirer recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer and ETF system in Claim 1 are just applying generic computer components to the recited abstract limitations.   (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer and ETF system in Claim 1. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0015, 0019, 0030, 0043] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5 are directed to an abstract idea.  Thus, the claims 1-5 are not patent-eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2013/0191278 (O’Leary et al. ‘278).

	Re Claim 1:  O’Leary et al. ‘278 disclose a method of operating a payment card account transaction acquirer computer, the method comprising: receiving, at the payment card account transaction acquirer computer, a transaction request message from a merchant, the transaction request message representing a purchase transaction accepted by the merchant, the transaction request message in a format required by a payment card account system, the transaction request message including an indication that funds corresponding to the purchase transaction are to be transferred to a bank account to benefit the merchant via an EFT (electronic funds transfer) system (abstract; paragraphs [0054, 0055]; Figure 2); detecting said indication by the payment card account transaction acquirer computer (Figure 2; paragraphs [0053, 0059]); storing, by the payment card account transaction acquirer computer, a record of the purchase transaction, said storing including, in response to said detecting step, setting a flag in said record, said flag indicating that the payment card account transaction acquirer computer is not to submit said record for clearing in the payment card account system (paragraphs [0050, 0051, 0069]).

Re Claim 2:  O’Leary et al. ‘278 disclose the method substantially as claimed including that the EFT system is an ACH (automated clearing house) system (paragraphs [0009, 0014]).

Re Claim 3:  O’Leary et al. ‘278 disclose the method substantially as claimed including that the transaction request message includes a payment token (paragraphs [0018, 0071], e.g. transaction ID).

Re Claim 4:  O’Leary et al. ‘278 disclose the method substantially as claimed including that the payment token is in a format for payment card account numbers in the payment card account system (paragraph [0071], e.g. the user can specify if the account number is included in the Transaction ID).

Re Claim 5:  O’Leary et al. ‘278 disclose the method substantially as claimed including that the payment token includes a BIN (bank identification number) portion, said BIN portion of the payment token being said indication (paragraphs [0071-0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
12/15/2022
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693